Citation Nr: 0204775	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  97-23 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for hallux valgus, 
hammertoes, and bunions.

2. Entitlement to a temporary total evaluation due to 
treatment for a service-connected disability requiring 
convalescence.

3. Entitlement to an evaluation in excess of 10 percent for 
right foot calluses.

4. Entitlement to an evaluation in excess of 10 percent for 
left foot calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1974 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Oakland, California Regional Office (RO).


REMAND

The Board remanded the issues noted above in June 2000 for 
further development.  The Remand directives included 
obtaining current pertinent medical records post-surgery 
dating from 1997, a current VA examination, and a VA opinion 
as to the etiology of the veteran's claimed service-connected 
disabilities.  The Board notes that the veteran provided 
clinical records extending from May 1997 to September 2000.  
Further, he underwent a VA examination and x-ray study in 
September 2001.  A supplemental statement of the case (SSOC) 
was issued in October 2001.  

Nonetheless, this matter continues to require further 
development.  First, during the September 2001 VA 
examination, while the examiner recited the veteran's history 
as reported by the veteran himself, it is noted that the 
claims folder was not available for review.  Thus, the 
examiner's observations were purely made from the veteran's 
own recitation.  Secondly, the examiner noted that there were 
no known specific questions to be addressed regarding the 
status of the veteran's various disabilities.  Therefore, the 
questions indicated in the prior Remand as to issues of 
etiology and current status of the veteran's disabilities 
were not available and thus, not specifically addressed 
during the examination.  

Additionally, in the October 2001 SSOC, the RO indicated that 
the veteran failed to report for a previously scheduled VA 
examination in August 2001.  There is information on file 
which indicates that the veteran was scheduled for duplicate 
examinations in August and September 2001.  The fact is that 
regardless of the veteran's failure to appear for an August 
2001 examination, he did appear for an examination in 
September 2001; the RO did not include in the October 2001 
SSOC any evidence of the September 2001 VA examination.  

The Board notes that, as in the instant case, where the RO 
fails to comply with the directives included in a prior 
remand, the matter must be remanded again for additional 
development.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further, the RO is required to issue an SSOC that 
contains a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached.  38 C.F.R. §§ 19.26, 19.29 (2001).  The RO's failure 
to issue an SSOC constitutes a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, 
this case must be remanded to allow the RO to issue the 
veteran and his representative an SSOC, once the medical 
development has been completed.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  
However, they were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2001) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903, and 
20.1304).  The need for the RO to issue a supplemental 
statement of the case (SSOC) is such a matter.  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2001).

The Board observes that additional due process requirements, 
such as in this case, may also be applicable as a result of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2001) and 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.

The Board notes that as to the issues of the veteran's 
claimed entitlement to increased evaluations for calluses on 
his right and left feet, the matter of entitlement to service 
connection for hallux valgus, hammertoes, and bunions is a 
threshold question that must be answered initially prior to 
further consideration of the veteran's increased ratings 
claims.  The Board also emphasizes that with respect to the 
issue of entitlement to a temporary and total rating pursuant 
to the provisions of 38 C.F.R. § 4.30 (2001), should the 
veteran prevail as to his claim for service connection for 
hallux valgus, hammertoes, and bunions, whether on a direct 
or secondary basis pursuant to this Remand, the veteran might 
then be arguably entitled to a temporary and total rating.  

Thus, the veteran's service connection issues for hallux 
valgus, hammertoes, and bunions are threshold questions that 
must be addressed and determined prior to consideration of 
the veteran's claim of entitlement to a temporary and total 
rating for convalescence post-surgery in May 1997.

It should also be noted that the veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In light of the above, and to correct the noted deficiencies, 
the Board requests that the RO complete the following 
directives.  

1. A VA orthopedic examination should be 
rescheduled and conducted in order to 
determine the nature and etiology of the 
veteran's hallux valgus, hammertoes, and 
bunions.  All suggested studies should be 
performed, and the examiner should elicit 
a detailed history from the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hallux valgus, 
hammertoes, and bunions are related to 
the veteran's service, particularly the 
veteran's foot complaints documented in 
his service medical records and his 
assertions that wearing ill-fitting shoes 
caused his foot abnormalities.

In the alternative, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected bilateral 
calluses caused or aggravated the 
veteran's hallux valgus, hammertoes, and 
bunions.

3. The examiner should provide a 
rationale for each opinion expressed.  If 
the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so state.

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  
Specifically, the veteran's service 
medical records and all pertinent VA 
treatment records should be reviewed.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (2001).

4. The RO should carefully review the 
orthopedic examination report to ensure 
that it is in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the examiner 
for corrective action.

5. The RO should then review the 
veteran's claim as to entitlement to 
service connection for hallux valgus, 
hammertoes, and bunions, on either a 
direct or secondary basis, his claim of 
entitlement to increased evaluations, and 
his claim for entitlement to a temporary 
and total rating based on convalescence, 
and consider all pertinent law and 
regulations, in light of the orthopedic 
examination report.  If the veteran's 
claim as to any of these issues remains 
in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken on the veteran's claim and 
the reasons and bases for such actions.  
The applicable response time should be 
allowed.

In taking any of this action, the Board implies no conclusion 
as to any outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




